Citation Nr: 0117110	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of left knee injury, medial collateral ligament 
strain.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



REMAND

The veteran had 9 months of recognized active service between 
December 1974 and December 1975.  His report of separation 
also lists 1 month and two days of prior active service which 
has not been otherwise documented.  He was separated under 
honorable conditions as an E-1, apparently because of 
extensive drug use prior to and during service, and repeated 
periods of time lost, totaling 89 days.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision in June 2000 by the 
Department of Veteran's Affairs (VA) Regional Office (RO).  
That decision denied entitlement to a rating in excess of 20 
percent for the service-connected left knee disability and a 
rating in excess of 10 percent for bilateral pes planus.  
Entitlement to service connection for hepatitis C was also 
denied in that rating action.  

Later in June 2000, the veteran submitted a statement in 
which he noted his disagreement with the rating decision of 
that month wherein the RO refused to increase his disability 
compensation.  He submitted additional medical information 
for the stated purpose of increasing his compensation.  In 
July 2000, the RO provided the veteran with a statement of 
the case regarding the two increased rating issues.  On VA 
Form 9, dated in October 2000, the veteran checked the block 
reflecting that he wanted to appeal all of the issues listed 
on the statement of the case and any supplements furnished 
him.  He also attached a statement in which he asserted that 
the RO had inappropriately denied his claim for service 
connection for hepatitis C.  

The veteran's communication of June 2000 was clearly a notice 
of disagreement with the increased rating issues just 
decided.  However, it did not express general disagreement 
with all aspects of that rating action and cannot be 
construed in any way as expressing a disagreement with the 
denial of service connection for hepatitis C.  Gallegos v. 
Gober, 14 Vet. App. 50 (2000).  However, the Board finds that 
the VA Form 9, dated in October 2000, must be construed as a 
timely notice of disagreement with the RO's decision of June 
2000 that denied service connection for hepatitis C.  See 38 
C.F.R. §§ 20.201, 20.302(a).  A statement of the case 
addressing that issue is required, and a remand is necessary 
for this purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In the judgment of the Board there are also procedural 
matters presented regarding the veteran's request for a 
hearing that must be clarified prior to a decision on the 
merits.  Specifically, on VA Form 9, dated in October 2000, 
the veteran checked the block reflecting that he wanted a BVA 
hearing at a local VA office before a Member of the Board.  
He listed his current address, which was different from that 
previously provided by him to the VA.  The certification of 
the appeal by the RO, dated in November 2000, reflects that a 
hearing had been requested and was pending.  The RO informed 
the veteran by letter, dated November 20, 2000, that the 
requested hearing would be held on December 13, 2000, and 
that it was proposed to conduct the hearing using 
"videoconferencing" techniques, but that the veteran was 
not required to accept this form of hearing.  It was further 
noted that if no response was received from the veteran by 
December 4, 2000, the RO would cancel the video hearing and 
keep his name on the schedule for a future visit to the RO by 
a Member of the Board.  However, the letter was addressed to 
the veteran at the address he had previously used in 
correspondence with the VA, not the one reflected on the VA 
Form 9, dated in October 2000.  

In a response from the veteran, dated December 13, 2000, he 
related that he had received the November 20, 2000, letter on 
Saturday, December 9, 2000, that therefore he could not 
respond by December 4, 2000 as ordered, and that as a result 
of this he was requesting rescheduling of the video hearing 
before a Member of the Board.  

In January 2001, the RO again addressed a letter to the 
veteran at the old address, noting that the requested hearing 
before the Board was scheduled for February 27, 2001.  An 
acknowledgment form was included which the veteran was 
requested to complete and return.  The form was not returned.  

On February 28, 2001, the RO addressed a letter to the 
veteran at his new address noting that his appeal was being 
certified to the Board for disposition.  The veteran was 
informed that any new request for a hearing should be mailed 
directly to the Board.  No response to the letter is of 
record.  The result of this is that the veteran has not had a 
personal hearing.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In these 
circumstances, it is the judgment of the Board that VA has a 
heightened duty to assist in the development of the veteran's 
claim by exhausting all reasonable administrative procedures 
to assist the veteran in the development of his claim.  The 
dictates of the VCAA further persuade the Board that 
additional action is warranted by the RO to ensure that the 
veteran has been afforded every administrative consideration 
regarding due process and his hearing request.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted at 
his current address and advised of all 
his options regarding an appearance for a 
hearing.  He should be requested to 
respond, even if his response is 
negative.  

2.  The RO should prepare a statement of 
the case on the issue of whether the 
veteran is entitled to service connection 
for hepatitis C and furnish it to the 
appellant 

and his representative.  The appellant is 
advised that there is a 60 day time limit 
from the date of mailing of the statement 
of the case for him to perfect an appeal 
to the Board on the issue of service 
connection for hepatitis C issue by 
filing a substantive appeal (VA Form 9).  
See 38 C.F.R. § 20.302(b).  This issue 
would only be forwarded to the Board for 
consideration if such an appeal is 
perfected.  

The Board intimates no opinion as to the ultimate outcome of 
the issues on appeal.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

